DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered.
Election/Restrictions
Claims 7-9 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/05/2020.
Response to Amendment and Status of Claims
	The applicant’s response, filed 04/13/2021, has been entered. Claims 1, 3, and 6 have been amended, claims 5 has been cancelled, and no additional claims have been added. Claims 7-9 remain withdrawn.
Accordingly, claims 1, 3, and 6-9 are pending with claims 1, 3, and 6 under examination.
It is noted that a new English machine translation has been attached and cited (new translation of written description is from J-PlatPat, and Abstract/Bibliographic data translation is from Espacenet) for Purunii (JPS5763602A; of record) in view of the poor quality of the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Purunii (JPS5763602A; of record; new English machine translation cited).
Regarding claim 1:
Purunii teaches an iron-based sintered member (the article formed during the powder compression step [page 2, line 10 and line 21]), before the “sintering step” [page 2, line 12], is interpreted as the claimed “green compact”) produced from an iron-based powder [page 3, line 2] which undergoes an oxidation step [page 3, lines 4-22] to form an oxide layer with a thickness of 15 µm or less (which overlaps with the claimed 1 µm or less) on the surface of the iron-based particles [page 3, lines 8-9]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It is noted that although the disclosure of Purunii is directed to a “sintered” compact, the inventive process of Purunii discloses that oxidation treatment is the analogous to “sintering”. Specificially, Purunii teaches that the method includes 1) mixing raw powder, 2) cold compression, 3) oxidation in an intermediate temperature range, and 4) impregnation of liquid (or “pasty”) lubricant in an optional vacuum [page 2, line 20 – page 3, line 1]. The method does not appear to include conventional sintering, which Purunii describes as being problematic due to the high temperatures (900-1200°C, as compared to 450-550°C in Purunii’s inventive method) tepid oxidation of the part or parts in a suitable medium, representing the sintering operation” (Abstract), which suggests that the step of lower temperature oxidization step is analogous to (and replaces) conventional sintering.
Purunii teaches that the bearing member is cylindrical (see page 6, line 4), which meets the claimed limitation of the green compact having a cylindrical shape.
Purunii teaches that all the samples had open pores reaching 15% [page 6, line 2], which meets the claimed green compact porosity of 8% or more. Although the porosity of the samples of Purunii after oxidizing at 650°C, the green compact (before sintering) would also prima facie be expected to have a similar porosity of about 15%, which would still meet the claimed 8% or more.
Purunii teaches that the part is a cylindrical bearing which is impregnated with mineral oil [page 7, line 10], which meets the claimed “oil-impregnated bearing”. Purunii further teaches that the cylindrical bearing has an “inner diameter” [page 7, line 7], which suggest that there is an inner peripheral surface, which meets the claimed “bearing surface on an inner peripheral surface”. With regard to the claimed “having inner pores impregnated with an oil” limitation, Purunii’s bearing is impregnated with oil which necessarily means that the bearing has pores which the oil occupies/impregnates.
With regard to the claimed radial crushing strength of 150 MPa or more, Purunii teaches that the Compressive fracture strength is “600 2” [page 6, line 20] and that the “Coefficient of rupture K” is 180 N/mm2 (180 MPa). With regard to the units for the compressive fracture strength, it is understood that the units for the value of “600” are “N/mm2” (MPa), in view of the units for the coefficient of rupture being N/mm2, absent evidence to suggest otherwise. In view prima facie expected that the “radial crushing strength” of Purunii’s bearing to possess the claimed radial crushing strength.
In the alternative (in the case where the “compressive fracture strength” is not analogous to the claimed “radial crushing strength”), with regard to the claimed radial crushing strength of 150 MPa or more, this property is prima facie expected to be present in the product of Purunii. Purunii teaches a similar density of preferably 6.1-6.3 g/cm3 (see page 4, line 11 of Purunii) to the applicant’s disclosed densities in Tables 1-2 (Examples, 2 and 8-12) of the applicant’s specification, a similar porosity (of about 15%, as discussed above, which is within the claimed range of 8% or more), and similar heating conditions to those in Purunii.
Purunii does not explicitly teach the limitation of the oxide layer (as discussed above) being measured at “a maximum thickness of the oxide film in a region at a depth of 300 µm± 10µm from a surface of the green compact”, and does not explicitly teach that the maximum thickness of the oxide film in a region at a depth of 30 µm or less from the surface of the green compact is twice or more as large as the maximum thickness of the oxide film in the region at a depth of 300 µm +/- 10 µm from the surface of the green compact.
However, Purunii  teaches an oxidation treatment temperature range of preferably 450-550°C of 10 minutes to 10 hours in air [page 4, lines 10-14], which overlaps with the applicant’s disclosed range of preferably 450°C or more for a time period of 5 minutes or more in “pure air” (see paragraph [0056] and Table 2 of applicant’s specification).
prima facie expected to be present in the product of Purunii when subjected to the preferable heating conditions of 450-500°C for 10 minutes in air disclosed in Purunii.
Regarding claim 3:
Purunii teaches that the mixture of raw material powders contains at least one of iron powders or copper powders [page 3, line 3].
Regarding claim 6:
Purunii discusses that the self-lubricating bearing is incorporated in a bearing device and is subjected to a radial load; the parameter PV is the value of the pressure across the bearing multiplied by the shaft speed [page 7, line 13 – page 8, line 13]. As a bearing is a device which bears forces/friction, the bearing would necessarily comprise a surface in which pressure is applied/generated, which meets the claimed “dynamic pressure generating portion in the bearing surface”. A bearing involves movement of at least two surfaces, which meets the broadest reasonable interpretation of “dynamic”.

Response to Arguments
Applicant's arguments filed 04/13/2021 have been fully considered but they are not persuasive. Please see the Advisory Action mailed 04/21/2021 for the full response to arguments, with particular attention to Igarashi.
However in the interest of compact prosecution, and in view of the new higher-quality English machine translation from J-PlatPat (as discussed in the “Response to Amendment and Status of Claims” section above), which resulted in reconsideration of the teachings of the Purunii reference, the Igarashi reference has been withdrawn from the rejection. 

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, the rejection was additionally based on the obviousness of varying the first and second steam treatment parameters to vary the thickness of the outer oxide film and the oxide film on the surface of the interior particles (see last paragraph on page 4 to second paragraph on page 6 of Final Rejection mailed 02/01/2021).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kikuchi et al. (JPS60197842A; English machine translation attached) teaches treating a pure iron powder green compact with steam at 450-600°C (Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731